Citation Nr: 0425816	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral dry eye 
secondary to superficial punctate keratitis to include as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral cataracts 
to include as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

The current appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The RO granted entitlement to service connection for diabetes 
mellitus associated with herbicide exposure with assignment 
of a 20 percent evaluation effective February 23, 2001, date 
of claim.  The veteran appealed that part of the February 
2002 rating decision wherein the RO denied entitlement to 
service connection for bilateral dry eye secondary to 
superficial punctuate keratitis and bilateral cataracts to 
include as secondary to service-connected diabetes mellitus.

In his October 2002 statement on the veteran's behalf the 
local representative made references to entitlement to 
service connection for erectile dysfunction and hypertension 
as secondary to service-connected diabetes mellitus.  While 
there is a notation that these issues are being addressed, 
the Board finds no evidence that such is the case.

Accordingly, as the above issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring the issues of entitlement to service 
connection for erectile dysfunction and hypertension as 
secondary to service-connected diabetes mellitus to the RO 
for clarification, initial consideration, and any appropriate 
indicated adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In October 2003 the RO issued a VCAA notice letter to the 
veteran in connection with his current appeal which only 
marginally complies with Quartuccio, supra.

The veteran was examined by VA in June 2001 to ascertain the 
etiology of bilateral dry eye secondary to superficial 
punctuate keratitis and bilateral cataracts.  However, the 
examination report clearly indicates that the claims file had 
not been made available for review in conjunction with the 
examination as the examiner shows he relied on the veteran's 
subjectively provided history.  The June 2001 VA diabetes 
mellitus examination report shows that the examiner clearly 
recorded that the claims file had not been made available for 
review in conjunction with the examination.

The fact that the February 2003 VA examinations were 
conducted without access to the appellant's claims file 
renders the subject examinations inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board notes that service connection may be granted for a 
disorder that is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  
The June 2001 VA examination report shows that the examiner 
did not address whether the eye disabilities at issue are 
aggravated by the service-connected diabetes mellitus.

Accordingly, it is necessary for the veteran be examined 
again for the purpose of having a medical specialist express 
an opinion as to secondary service connection by way of 
aggravation.  Additionally, the June 2001 examination of 
record is somewhat dated, thereby warranting a 
contemporaneous, comprehensive review with opportunity for 
the veteran and his representative to submit additional 
evidence in support of the claims on appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bilateral dry eye 
secondary to superficial punctuate 
keratitis and bilateral cataracts since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).



5.  The VBA AMC should arrange for VA 
special endocrinological and 
ophthalmological examinations of the 
veteran by appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of bilateral dry eye secondary 
to superficial punctuate keratitis and 
bilateral cataracts, and whether they are 
causally related to service-connected 
diabetes mellitus.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that each 
examiner address the following medical 
issues:

(1) Is it at least as likely as not that 
bilateral dry eye secondary to 
superficial punctuate keratitis and/or 
bilateral cataracts is/are related to 
service, or if preexisting service, 
was/were aggravated thereby?

Is it at least as likely as not that 
bilateral dry eye secondary to 
superficial punctuate keratitis and/or 
bilateral cataracts is/are causally 
related to the service-connected diabetes 
mellitus?




(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
diabetes mellitus aggravates bilateral 
dry eye secondary to superficial 
punctuate keratitis and/or bilateral 
cataracts?

(3) If such aggravation is determined to 
exist, the examiners must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of bilateral dry eye 
secondary to superficial punctuate 
keratitis and bilateral cataracts;

(b) The increased manifestations, which, 
in the examiners' opinions, are 
proximately due to the service-connected 
diabetes mellitus; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of bilateral dry eye secondary to 
superficial punctuate keratitis and/or 
bilateral cataracts is/are proximately 
due to the service-connected diabetes 
mellitus.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for dry eye secondary 
to superficial punctate keratitis and 
bilateral cataracts to include as 
secondary to service-connected diabetes 
mellitus.  

In so doing, the VBA AMC should document 
its consideration of the application of 
38 C.F.R. § 3.310(a) (2003), and Allen v. 
Brown, 7 Vet. App. 439 (1995), supra, as 
to the claim of secondary service 
connection. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to service connection for bilateral dry 
eye secondary to superficial punctate keratitis and bilateral 
cataracts to include as secondary to service-connected 
diabetes mellitus, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


